     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5156 Page 1 of 7



1
2
3
4
5
6
7
8
9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                           Case No. 19-cr-01787-BAS-9
14                                    Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
15         v.                                            MOTION TO REDUCE SENTENCE
                                                         (ECF No. 1467)
16   HEATH SEAN SILVERCLOUD,
17                                 Defendant.
18
19         On September 17, 2019, the Court sentenced Mr. Silvercloud to 48 months in
20   custody, of which he has served approximately 19 months.            (ECF No. 609.)   Mr.
21   Silvercloud now moves to reduce his sentence to time served, arguing that his medical
22   condition places him at severe risk if he were to re-contract COVID-19 and that he has
23   received inadequate care for an additional medical condition.            (ECF No. 1467
24   (“Defendant’s Motion”).) The Government opposes. (ECF No. 1460 (“Government’s
25   Response”).) For the reasons stated below, the Court DENIES Mr. Silvercloud’s request.
26   I.    BACKGROUND
27         Through a series of intercepted wire taps, the Government was able to identify and
28   charge over forty defendants with participation in a sophisticated poly-drug distribution

                                                   -1-
                                                                                       19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5157 Page 2 of 7



1    and money laundering network. (Presentence Report (“PSR”) ¶¶ 17–19, ECF No. 481.)
2    On July 19 and July 24, 2018, as part of this conspiracy, Mr. Silvercloud sold
3    methamphetamine to an undercover agent. (Id.) He pled guilty to conspiracy to distribute
4    methamphetamine and conspiracy to money launder. (PSR ¶ 3.) The Court sentenced Mr.
5    Silvercloud to 48 months in custody, concurrent on each count. (ECF No. 609.)
6           Mr. Silvercloud has a 2013 conviction for DUI, and on June 18, 2018, one month
7    before he sold the methamphetamine to the undercover agent in this case, he was sentenced
8    for transporting illegal aliens and was sentenced to time served. (PSR ¶¶ 45–46.) He was
9    on federal supervised release at the time he participated in the conspiracy in this case. (Id.)
10   Furthermore, Mr. Silvercloud has a problem with methamphetamine addiction. (PSR
11   ¶¶ 69–72.) When he was released on supervised release in the alien smuggling case, he
12   entered residential treatment for his drug addiction at Veterans Village in San Diego but
13   left after a few days and did not reenter treatment. (PSR ¶ 46.) He has been participating
14   in the RDAP drug treatment program while in custody since August 24, 2020.
15   (Defendant’s Motion, Exh. I.)
16          Mr. Silvercloud suffers from a chronic illness that requires monitoring, which he
17   contracted in 2014. (PSR ¶ 64.) He takes medication to alleviate the symptoms, and
18   apparently he has remained asymptomatic while in custody. 1 Mr. Silvercloud also claims
19   that the Bureau of Prisons (“BOP”) has been ignoring symptoms that might indicate colon
20   cancer and has failed to get him the treatment he needs for these symptoms. (Defendant’s
21   Motion Exh. A, Declaration of Mr. Silvercloud ¶¶ 3–6.) There is evidence that a BOP
22   doctor submitted an order for a fecal occult blood test and indicated he would follow up
23   with Mr. Silvercloud, but Mr. Silvercloud claims that, as of December 17, 2020, he has not
24   received this test. (Defendant’s Motion, Exhs. H, A ¶ 6.)
25
26
            1
                 Neither party submits Mr. Silvercloud’s complete medical records from the BOP. Mr.
27   Silvercloud submits only one page referring to his concerns about colon cancer. (Defendant’s Motion,
     Exh. H.) However, Mr. Silvercloud does not claim that he has suffered from any symptoms from this
28   chronic illness.

                                                     -2-
                                                                                                 19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5158 Page 3 of 7



1          Mr. Silvercloud is being held at Terminal Island. (Defendant’s Motion, Exh. A ¶ 1.)
2    Although Terminal Island had a very serious outbreak of COVID-19 last year, currently
3    the facility is reporting that only one inmate and 16 staff members are testing positive. See
4    BOP Covid-19 Cases, http://www.bop.gov/coronavirus (last visited Jan. 14, 2021).
5    According to the Government, vaccines have been delivered to Terminal Island and
6    inmates with health vulnerabilities are scheduled to receive vaccines after BOP staff.
7    (Government’s Response.) The Government asserts that five hundred BOP inmates have
8    been vaccinated as of January 5, 2021. (Id.)
9          Mr. Silvercloud tested positive for COVID-19 in April 2020. According to his
10   declaration, he was asymptomatic at the time and has apparently recovered. (Defendant’s
11   Motion, Exh. A ¶ 7.)
12         On May 3, 2020, Defendant requested compassionate release from the Warden at
13   Terminal Island. (Defendant’s Motion, Exh. C.) The Warden denied the request, and Mr.
14   Silvercloud exhausted his appeals from this denial on August 7, 2020. (Defendant’s
15   Motion, Exhs. D, E and F.)
16   II.   ANALYSIS
17         A.     Exhaustion of Administrative Remedies
18         A district court generally “may not modify a term of imprisonment once it has been
19   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
20   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
21   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
22         However, a court may only consider a defendant’s motion for compassionate release
23   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
24   [BOP] to bring a motion on the defendant’s behalf” or “the lapse of 30 days from the receipt
25   of such a request by the warden of the defendant’s facility, whichever is earlier.” Id. In
26   other words, Mr. Silvercloud must fully exhaust his administrative remedies from the
27   Warden of the facility where he is being housed before he turns to the Court for relief.
28

                                                 -3-
                                                                                           19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5159 Page 4 of 7



1          Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
2    files a petition, which is acted on by the Warden, and the petitioner proceeds to fully
3    exhaust his or her administrative remedies by appealing this refusal from the Warden. In
4    the second, the Warden takes no action, 30 days lapse and, because of the Warden’s failure
5    to act, the petitioner may proceed without fully exhausting his or her administrative
6    remedies.
7          Mr. Silvercloud presents evidence that he submitted a request for compassionate
8    release to the Warden on May 3, 2020.          (Defendant’s Motion, Exh. C.)          He also
9    demonstrates that he appealed the Warden’s denial of this request and completed this
10   appeal. (Defendant’s Motion, Exhs. D, E and F.) Thus, Mr. Silvercloud has exhausted his
11   administrative remedies.
12         B.     Extraordinary and Compelling Circumstances
13         If the exhaustion requirement is met, a court may modify or reduce the defendant’s
14   term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if
15   the Court finds, as relevant here, that “extraordinary and compelling reasons warrant such
16   a reduction” and “such a reduction is consistent with applicable policy statements issued
17   by the Sentencing Commission.” 18 U.S.C. § 3582(a). As the movant, the defendant bears
18   the burden to establish that he or she is eligible for a sentence reduction. United States v.
19   Holden, 452 F. Supp. 3d 964, 966 (D. Or. 2020).
20         First, the Court acknowledges what ought to be obvious by now: COVID-19 is
21   posing a serious threat throughout the United States, but particularly within the BOP
22   system. Although the BOP is doing its best to keep the disease in check, the forced
23   closeness of inmates and staff and the inability to enforce social distancing standards has
24   made it difficult to keep the virus contained. Clearly, the BOP was unsuccessful at keeping
25   Mr. Silvercloud protected, and by April 2020, he had tested positive for the virus.
26         Additionally, Mr. Silvercloud suffers from a chronic illness that “might” cause him
27   to be at increased risk of severe illness from COVID-19 if he has a low certain cell count
28   or is not on treatment. See CDC, Coronavirus Disease 2019 (COVID-19), People with

                                                 -4-
                                                                                            19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5160 Page 5 of 7



1    Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
2    precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020). However,
3    Mr. Silvercloud does not present any evidence that he has ever had a low relevant cell count
4    or that he is not on treatment.
5          Additionally, Mr. Silvercloud had COVID-19 last April and was asymptomatic.
6    (Defendant’s Motion, Exh. A ¶ 7.) Courts have split on the issue of whether an individual
7    who has recovered from COVID-19 can still show extraordinary circumstances. In United
8    States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *2 (W.D. Wash. June 29,
9    2020), the court found “we do not know to what degree or duration persons are protected
10   against reinfection . . . following recovery from COVID.” Id. (citing CDC, Clinical
11   Questions         About           COVID-19:         Questions         and         Answers,
12   http://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (then last updated June 4,
13   2020)). “People could be immune from reinfection entirely, partially, or not at all.” Id.
14   (citing Paul Kellam & Wendy Barclay, The Dynamics of Humoral Responses Following
15   SARS-Cov-2 Infection and the Potential for Reinfection, J. Gen. Virology (May 2020), at
16   1; Erin Garcia de Jesus, New Data Suggests People Aren’t Getting Reinfected with the
17   Coronavirus, Science News (May 19, 2020), http://www.sciencenews.org/article/
18   coronavirus-COVID-19-reinfection-immune-response; Apoorva Mandavilli, You May
19   Have Antibodies After Coronavirus Infection But Not For Long, N.Y. Times,
20   https://www.nytimes.com/2020/06/18/health/coronavirus-antibodies.html          (then      last
21   updated June 20, 2020)). Thus, the court concluded the possibility that a defendant might
22   get re-infected and, the next time around, suffer more severe consequences, was too
23   speculative to warrant relief. Id.
24         On the other hand, in United States v. Yellin, No. 3:15-cr-3181-BTM-1, 2020 WL
25   3488738, at *3 (S.D. Cal. June 26, 2020), the court concluded, “while Mr. Yellin’s medical
26   record states he recovered from COVID-19, the possibility of reinfection persists.” As the
27   court points out in Yellin, the medical evidence is still uncertain as to the effect of a
28   recovery on future infection. Ultimately, the court in Yellin concluded: “The Court does

                                                 -5-
                                                                                            19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5161 Page 6 of 7



1    not presume to have more information than the experts researching this virus. Without
2    scientific conclusions as to whether reinfection is possible or how long COVID-19
3    immunity lasts, the Court must err on the side of caution to avoid potentially lethal
4    consequences for Mr. Yellin.” Id.
5          Given that Mr. Silvercloud has failed to provide evidence that he has a low relevant
6    cell count or is not on treatment for his chronic illness, given that he previously had
7    COVID-19 but was asymptomatic, given that he would be an outlier if he was reinfected
8    with the virus and had a stronger reaction the second time around, and finally given that
9    vaccines are going to be administered in the near future, the Court is not convinced that the
10   threat of coronavirus constitutes an “extraordinary and compelling” circumstance
11   justifying Mr. Silvercloud’s release.
12         To the extent Mr. Silvercloud argues that he has received inadequate medical
13   treatment while he is in custody, the Court finds he has failed to carry his burden in this
14   regard. It does appear that the BOP doctors are aware of Mr. Silvercloud’s colon cancer
15   concern and that a doctor ordered a fecal occult blood test in September because of this
16   concern. The fact that he had not yet received the test in December is insufficient evidence
17   to support his claim that he has received inadequate medical care.          Additionally, as
18   discussed below, the Section 3553(a) factors do not support Mr. Silvercloud’s early release
19   from custody.
20         C.     Section 3553(a) Factors
21         Although the two individual transactions in which Mr. Silvercloud was involved
22   were relatively small, he was involved with a much larger drug distribution and money
23   laundering conspiracy. Even more troubling, Mr. Silvercloud had just been released from
24   federal custody the month before he committed this offense. He was on supervised release
25   at the time, a fact that did not deter him from repeat criminal conduct. Additionally, Mr.
26   Silvercloud has a serious methamphetamine addiction. And while he was previously on
27   supervised release, he walked away after a couple of days from the Veterans Village drug
28   treatment program—the program he is now asking to be released to complete. He is

                                                 -6-
                                                                                           19cr1787
     Case 3:19-cr-01787-BAS Document 1469 Filed 01/15/21 PageID.5162 Page 7 of 7



1    currently participating in the BOP’s RDAP program, and although, given the coronavirus,
2    it might not be as robust as it once was, the program should return to normal soon as
3    inmates get vaccinated. Thus, the nature and circumstances of the offense, the history and
4    characteristics of the defendant, the need for adequate deterrence and the need for treatment
5    all militate against reducing Mr. Silvercloud’s sentence.
6           Furthermore, Mr. Silvercloud has only been in custody for nineteen months, well
7    under 50% of his 48-month sentence. Thus, the Court finds that early release would not
8    reflect the seriousness of the offense or promote respect for the laws. The Court concludes
9    that the factors listed in 18 U.S.C. § 3553(a) do not support reducing Mr. Silvercloud’s
10   sentence to time served.
11   III.   CONCLUSION
12          For the reasons stated above, the Court DENIES Defendant’s Motion to Reduce His
13   Sentence Pursuant to the First Step Act. (ECF No. 1467.)
14          IT IS SO ORDERED.
15
16   DATED: January 15, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -7-
                                                                                           19cr1787
